Citation Nr: 0613900	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-33 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 on the 
basis that lung cancer was not timely diagnosed during VA 
treatment prior to June 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1947 to February 
1950.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the claim of 
entitlement to benefits under 38 U.S.C.A. § 1151.  The 
veteran disagreed with that rating decision in July 2003, 
and, after the RO issued a statement of the case (SOC) in 
October 2003, the veteran's timely substantive appeal was 
received in February 2004.


FINDING OF FACT

Radiologic examination of the chest was not medically 
indicated during the period from April 2000 to June 2002.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
cancer, left lung, based on failure to timely diagnose that 
disease during VA treatment prior to June 2002, are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that, based on his symptoms, radiologic 
examination of the chest should have been conducted prior to 
June 2002; if radiologic examination had been conducted prior 
to that time, the cancer in the left lung could have been 
diagnosed earlier and would have been more easily treatable, 
the veteran contends.

Preliminary Matters:  Duties to Notify & to Assist

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) issued a decision which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The Court held that upon receipt of an application for 
service connection (and the Board assumes, any claim VA 
compensation) VA is required by law to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006).  The Court held 
that such notice must include notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in September 2002, the RO sent the veteran a 
letter that informed him of the evidence necessary to 
establish his claim for compensation under the provisions of 
38 U.S.C.A. § 1151, what evidence they would obtain, and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to the claim.  

In addition, in October 2003, the RO issued a statement of 
the case (SOC) which advised the veteran of the text of 
38 C.F.R. § 3.361, the regulation governing claims for 
benefits under 38 U.S.C.A. § 1151 submitted after October 1, 
1997, as proposed in December 2002 (Fed. Reg. 76,322, Dec. 
12, 2002).  The final version of the proposed regulation at 
38 C.F.R. § 3.361 was issued in August 2004 and become 
effective September 2, 2004.  Fed. Reg. 46,426 (Aug. 3, 
2004).  The final version of 38 C.F.R. § 3.361 is essentially 
the same substantively as the version provided to the veteran 
in October 2003.  In particular, both the proposed version 
and the final version of 38 C.F.R. § 3.361, consistent with 
the statutory provisions of 38 U.S.C.A. § 1151, as in effect 
for claims submitted after October 1, 1997, authorize 
benefits only where negligence or fault in VA medical 
treatment is the proximate cause of the additional 
disability.  The veteran and his representative addressed the 
issue of fault in writing and discussed the issue of fault at 
the veteran's April 2005 personal hearing, and the claim was 
readjudicated thereafter.  The Board finds that the veteran 
was not prejudiced by the RO's failure to provide the final 
version of 38 C.F.R. § 3.361 to the veteran after it was 
published in August 2004.

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - for the claim 
on appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, and 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  Following the receipt of the claim, the RO 
obtained the veteran's VA clinical records for the relevant 
period, that is, VA care during the period from April 2000 
through July 2002.  The RO obtained a medical opinion, 
received in January 2003.  In September 2003, the veteran 
submitted a VA medical opinion which he felt supported his 
claim, and submitted a statement of the facts which he 
believed showed that VA had failed to properly treat him.  
Finally, he testified at a personal hearing before the RO in 
April 2005. 


Claim for benefits under 38 U.S.C.A. § 1151

The veteran claims entitlement to compensation benefits under 
38 U.S.C.A. § 1151.  The current provisions of 38 U.S.C.A. § 
1151 provide, in pertinent part, that compensation shall be 
awarded for a qualifying death or disability of a veteran in 
the same manner as if such death or disability was service-
connected.  A disability is a "qualifying disability" if it 
was not the result of the veteran's willful misconduct and 
was caused by hospital care, medical or surgical treatment, 
or examination furnished to the veteran under any law 
administered by VA, either by a VA employee or in a VA 
facility, and the proximate cause of the death or disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1)(B).



Facts and analysis

Initially, the Board notes that, in determining whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  See 38 C.F.R. § 3.361(b).  
In this case, VA has not disputed the veteran's contention 
that his lung cancer constitutes an additional disability as 
defined by regulation, so no further discussion of this 
provision is required.  

In March 2000, the veteran complained of chest discomfort, a 
"sore spot" in his stomach, and pain in both shoulders.  
Radiologic examination of the veteran's chest was conducted 
April 7, 2000.  That examination disclosed no abnormality.  
Stress testing disclosed no coronary artery disease.  In May 
2000, the veteran reported that he felt great and that he had 
no further atypical chest pain.  

In August 2000, the veteran sought treatment for vertigo and 
dizzy spells.  In September 2000 and October 2000, the 
veteran underwent VA magnetic resonance imaging (MRI) of the 
brain stem and cervical spine and carotid duplex scan to 
evaluate these complaints.  No abnormality was identified.  
The veteran complained of fullness in the ears, but the 
records are devoid of any notation that the veteran 
complained of any pulmonary symptoms.  In December 2000, the 
veteran continued to complain of neck pain.    

In January 2001, an MRI of the brain was conducted for 
further evaluation of the veteran's complaints of dizziness.  
A meningioma was present in the parasagittal sinus.  
Outpatient evaluations in January 2001, February 2001, and 
March 2001 are devoid of notation of pulmonary complaints 
other than those related to the sinuses and nasal congestion.  
In May 2001, the veteran again complained of sinus problems, 
with yellow sputum.  Pulmonary function testing was conducted 
in August 2001.  Reevaluation in October 2001 disclosed a 
mucous retention cyst in the left maxillary sinus.  

In February 2002, the veteran was treated for complaints of 
pain on the left side of the nose.  In May 2002, the veteran 
complained of sinus congestion, cough, and productive sputum.  
In June 2002, the veteran complained of hemoptysis and weight 
loss.  On June 18, 2002, radiologic examination of the chest 
disclosed a 5.9 centimeter by 7.0 centimeter mass in the 
upper lobe of the left lung.

During discussions in late June 2002 regarding proposed 
cancer treatment, the veteran reported that he thought he had 
had a sinus infection with post-nasal drip for several months 
prior to June 2002.  The veteran reported that he attributed 
a mild increase in dyspnea and a mild increase in fatigue on 
exertion to emphysema, which had been diagnosed for about 12 
years; he stopped smoking when that diagnosis was made.  The 
veteran also reported that he had complained of chest 
discomfort for about a year.  A stress test and cardiac 
evaluation disclosed no evidence of heart disease.

In a January 2003 opinion, a VA reviewer described her review 
and interpretation of the clinical evidence of record, and 
concluded that there was no indication to order a chest x-ray 
during the interval from April 2000 to June 18, 2002.  The 
physician opined that, even in retrospect, there was no 
history or physical findings which would prompt most 
reasonable physicians to order a chest x-ray.  In particular, 
the physician opined that the presence of emphysema was not 
an indication to do regular screening chest x-rays.  The 
physician specifically opined that there was no indication of 
improper treatment.  This opinion is unfavorable to the 
veteran's claim.  Since this opinion sets out the clinical 
evidence very specifically, and the report of the clinical 
evidence provided by the examiner is consistent with the 
evidence before the Board, this opinion is quite persuasive 
and of great probative value.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).

In a September 2003 medical statement, a VA physician opined 
that the veteran developed detectable cancer during the 
interval between March 2000, when the veteran had a chest x-
ray, and June 2002, when the next chest x-ray was performed.  
The physician stopped short of saying, however, that a chest 
x-ray or other diagnostic procedure that would have detected 
the cancer was indicated at any time during the relevant 
period or that there was any fault in failure to diagnose the 
lung cancer prior to June 18, 2002.  Thus, this statement is 
of very limited value in helping the veteran substantiate his 
claim for benefits under 38 U.S.C.A. § 1151, since it does 
not provide a definite opinion that there was fault on the 
part of VA in failing to detect the cancer prior to June 
2002.

The only other evidence favorable to the veteran's claim is 
the veteran's own statements.  The veteran's own statements 
explain his view of the claim very well, but do not 
constitute probative medical evidence as to the issue of 
fault.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

Because the January 2003 opinion unfavorable to the veteran's 
claim is of great persuasive weigh and value than the 
slightly favorable September 2003 VA medical statement, the 
preponderance of the evidence is against a finding that there 
was fault on VA's part in the failure to diagnose a lung 
cancer, left upper lobe, prior to June 2002.

The Board has considered whether the veteran's development of 
a lung cancer could be considered an event which was not 
reasonably foreseeable.  In a case like this one, where the 
veteran is not alleging that VA provided a treatment that had 
an unforeseeable effect, but rather, is alleging that VA 
failed to provide treatment, the "event not reasonably 
foreseeable" analysis is difficult to apply.  The veteran is 
alleging, in essence that an event arose which VA should have 
learned about sooner than it did.  The veteran is arguing, in 
essence, that the event was reasonably foreseeable.  Since 
benefits are only authorized where the event is not 
reasonably foreseeable, this analysis is unfavorable to the 
veteran's claim.  

In the context of a claim that VA failed to timely diagnose a 
disorder, it is, in essence, always reasonably foreseeable 
that an individual may develop a disease or injury which has 
not yet been diagnosed.  The Board finds that analysis of the 
forseeability of events in this case, if applicable to this 
type of claim, does not provide a factual basis for a grant 
of benefits under 38 U.S.C.A. § 1151 in this case.

The Board is sympathetic to the veteran's claim.  The 
preponderance of the evidence, however, is against his claim 
that failure to discover a tumor in the veteran's left lung 
prior to June 18, 2002 was the result of fault on the part of 
VA.  Since the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result for the veteran.  The claim must be denied.


ORDER

The appeal for compensation benefits under 38 U.S.C.A. § 1151 
for lung cancer, on the basis that the lung cancer should 
have been diagnosed prior to June 2002, is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


